 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    DEANTHONY BROWN,                                         Case No. 2:19-cv-01409-RFB-VCF
 7                       Petitioner,
              v.                                                              ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                       Respondents.
10

11           On August 20, 2019, the Court entered an order directing Petitioner Deanthony Brown to
12   either pay the standard five dollar ($5.00) filing fee or file an application for leave to proceed in
13   forma pauperis (“IFP”) within 30 days. ECF No. 3. To date, Brown has not paid the filing fee or
14   filed an IFP application, and the time for doing so has expired.
15           The Court will give Brown one more opportunity to comply with the August 20, 2019
16   order. Brown must file a complete IFP application, on the Court’s form, or pay the $5 filing fee
17   within 30 days of the date of this order. Failure to do so will result in the dismissal of his petition,
18   without prejudice and without further advance notice.
19           IT IS THEREFORE ORDERED:
20          1. The Clerk of Court is directed to MAIL Brown a copy of the IFP application for
21              incarcerated litigants, along with instructions to complete the form and a copy of the
22              August 20, 2019 order (ECF No. 3).
23          2. Within 30 days of the date of this order, Brown must either pay the $5 filing fee or
24              file an IFP application as required by the Court’s order of August 20, 2019.
25   ///
26   ///
27

28

                                                        1
 1   3. Brown’s failure to timely comply with this order will result in the dismissal of the

 2      petition without prejudice and without further advance notice.

 3   DATED this 4th day of October, 2019.

 4

 5                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
